PER CURIAM.
We have read the record in this case, and find it presents no question of general interest. Judge Witmer was right in dismissing the petition for the reason thus stated in his unreported opinion: “The premium commissions that came into possession of the [Securities Company] were not impressed with a lien other than that of debtor and creditor. The Securities Company was not required to set a portion of its funds apart as [Trabue’s] individual property, and it did in fact not so regard the same. There is now no special fund here to award, or which the court could distinguish as a fund or property of the petitioner. The amount due, whatever it may be, is but regarded as a debt due the petitioner, and must be presented and proven against the Securities Company on the distribution of the assets.” The order is affirmed.